Motion is presented to dismiss this proceeding on the ground that plaintiffs in error have failed to assign as error the overruling of their motion for new trial. The only errors assigned here are those alleged to have occurred during the progress of the trial relative to the giving of instructions and the exclusion of certain evidence. The established rule in this jurisdiction is that:
"Where the plaintiff in error fails to assign as error the overruling of his motion for a new trial, the Supreme Court has no power to review errors alleged to have occurred during the progress of the trial." O'Neil et al. v. James, 40 Okla. 661,140 P. 141.
The motion is sustained, and the cause dismissed.
By the Court: It is so ordered.